The referees were entitled to a reasonable compensation for services rendered in good faith, at the request of the parties, implied in the voluntary submission. Goodall v. Cooley, 29 N.H. 48. There was no stipulation, express or implied, that they should receive no compensation if the arbitration came to naught through no fault of theirs. The invalid award merely left the arbitration unfinished, as if there had been no award. The referees were ready to finish the trials and the parties have nothing to complain of but their own delay. *Page 480 
The constitution of the Churchill of Shakers at Enfield requires the legal title of all its property to be vested in trustees, upon a declaration of trust, designed, in a convenient and legal manner, to accomplish the purpose of having all things common. It is natural and proper that the secular business of such a religious community should be done in the names of the trustees who hold the legal title of the property. And in such a case it is immaterial whether the trustee or the beneficiary is made the party in the record of litigation. In this state the day of contention for such an irrelevant and unprofitable technicality has gone by. The whole procedure, including suit, notice, trial, judgment, and execution, is directed to the ends of justice, without regard to imaginary difficulties of form. Whether the Church be regarded as the principal, doing business by the trustees as its agents, in its own name or in the name of the trustees adopted as the business name of the Church, or the trustees be regarded as the principal, doing business in their own names or in the name of the Church for the Church as beneficiary, appears, in this case, to be a matter of no practical, and, therefore, of no legal, consequence. If there is a question of the personal liability of the trustees, the judgment and execution will be made (at the trial term) to conform to the legal rights of the parties. No such question call defeat the right of the plaintiff to have a judgment rendered in his favor. A judgment rendered against "the trustees of the Church Family of Shakers, of Enfield in said county, and the successors of said trustees in their official capacity," would be valid, and could be satisfied, without the aid of a bill in equity, by execution levied upon property of the Church, of which the legal title is held by the trustees. The names of the trustees are not necessary in the writ, judgment, or execution; and, although their names are in the writ, they may be omitted in the judgment and execution. The plaintiff, not attempting to charge them personally, may have judgment and execution in a form adapted to the change made in the office of trustee during the pendency of this action, and to similar changes that may be made hereafter.
The evidence of the manner in which the business of the Church is done was competent to show that its practice corresponds with the theory of its constitution; that the Church is the defendant in interest; and that its property, held by the trustees, should be made liable to satisfy the plaintiff's judgment.
Judgment on the report.
STANLEY and BINGHAM, JJ., did not sit. *Page 481